    Case 20-32633-sgj11 Doc 1019 Filed 09/07/21                       Entered 09/07/21 13:36:12               Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed September 6, 2021
______________________________________________________________________

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                            §
     In re:                                                 §        Chapter 11
                                                            §
     STUDIO MOVIE GRILL                                     §        Case No. 20-32633-SGJ
     HOLDINGS, LLC, et al.,                                 §
                                                            §        (Jointly Administered)
                       Debtors.1                            §




       1 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification

     number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
     Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
     (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd. (6895);
     Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC (2837);
     Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV, LLC (4709);
     Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts XLI, LLC (4624);
     Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill Concepts XLIV, LLC
     (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie Grill Concepts XVI, LLC
     (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322); Movie Grill Concepts XX,
     LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC (6748); Movie Grill Concepts
     XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill
     Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill Concepts XXVIII, LLC (1554);
     Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223); Movie Grill Concepts XXXII, LLC
     (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts XXXIV, LLC (9770); Movie Grill Concepts
     XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC (6927); Movie Grill
     Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII, LLC (9657); Movie Grill Concepts XXIII, LLC (7893);
     Studio Club, LLC (3023); Studio Club 4, LLC (9440); Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI,
     LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts
     XLVIII, LLC (8601); Movie Grill Concepts XLIX, LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill
     Concepts LI, LLC (7754); Movie Grill Concepts LII, LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill
     Concepts LIV, LLC (2018); Movie Grill Concepts LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill
     Partners 4, LLC (1363); Movie Grill Partners 6, LLC (3334); and MGC Management I, LLC (3224).

     TENTH STIPULATION AS TO DEADLINE TO OBJECT TO VERITEX COMMUNITY BANK’S
     APPLICATION TO ADMINISTRATIVE EXPENSE CLAIM                                                                     PAGE 1
Case 20-32633-sgj11 Doc 1019 Filed 09/07/21                 Entered 09/07/21 13:36:12   Page 2 of 3



 TENTH STIPULATION AS TO DEADLINE TO OBJECT TO VERITEX COMMUNITY
       BANK’S APPLICATION FOR ADMINISTRATIVE EXPENSE CLAIM
                      [Related to Docket Number 632]

        Studio Movie Grill Holdings, LLC and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors” or the “SMG”) and

Veritex Community Bank (“Veritex”) hereby stipulate and agree as follows:

        WHEREAS, on February 15, 2021, Veritex filed its Motion for Payment of Administrative Claims

(the “Application”) seeking an administrative expense claims pertinent to four (4) Debtors in the

amounts of $35,817.40, $45,585.14, $38,481.14, and $40,520.48 arising out of equipment leases

between Veritex and the Debtors.

        WHEREAS, the objection deadline to the Application was March 9, 2021 before being

extended by multiple prior stipulations and agreements (the “Objection Deadline”);

        WHEREAS, the administrative expense claim may be resolved by agreement amongst the

parties as part of a tentative agreement being negotiated and, therefore, this Application may be

resolved without the necessity of further proceeding; and

        WHEREAS, in order to allow the Debtors and Veritex additional time to reach an agreement

and/or resolve the Application, Veritex has agreed to further extend the Objection Deadline to

September 10, 2021

        NOW, THEREFORE, THE DEBTORS AND VERITEX STIPULATE AND

AGREE THAT:

        1. The Objection Deadline is hereby extended to and including September 10, 2021.

       2.      An objection to the Application filed by the Debtors shall be deemed timely filed and
served provided that such objection is filed and served by no later than September 10, 2021.

        IT IS FURTHER STIPULATED AND AGREED that a copy of the signatures on this

stipulation may be treated as originals for all purposes.

                                    ### End of Stipulation ###

TENTH STIPULATION AS TO DEADLINE TO OBJECT TO VERITEX COMMUNITY BANK’S
APPLICATION TO ADMINISTRATIVE EXPENSE CLAIM                                                  PAGE 2
Case 20-32633-sgj11 Doc 1019 Filed 09/07/21       Entered 09/07/21 13:36:12   Page 3 of 3



STIPULATED AND AGREED:

  /s/ Jeffery M. Veteto
Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION


-and-

  /s/ Bruce J. Zabarauskas
Bruce J. Zabarauskas
Texas Bar No. 24095654
THOMPSON & KNIGHT LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Telephone: 214-969-2511
e-mail: bruce.zabarauskas@tklaw.com

ATTORNEYS FOR VERITEX COMMUNITY BANK




TENTH STIPULATION AS TO DEADLINE TO OBJECT TO VERITEX COMMUNITY BANK’S
APPLICATION TO ADMINISTRATIVE EXPENSE CLAIM                                       PAGE 3
